         Case 1:20-cv-01183-NRB Document 33 Filed 07/22/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMODITY FUTURES TRADING
COMMISSION,

                      Plaintiff,                      ECF Case No.: 1:20-cv-01183-NRB

               -against-
                                                         CLERK’S CERTIFICATE OF
MICHAEL ACKERMAN, Q3 HOLDINGS,                         DEFAULT AGAINST DEFENDANT
LLC, and Q3 I, LP,                                         MICHAEL ACKERMAN

                      Defendants.



       I, RUBY J. KRAJICK, Clerk of the United States District Court for the Southern
District of New York, do hereby certify that this action was commenced on February 11, 2020
with the filing of a summons and complaint, a copy of the summons and complaint was served
on defendant Michael Ackerman on February 25, 2020 by personally serving, and proof of
service was therefore filed on March 6, 2020, (ECF No. 21). I further certify that the docket
entries indicate that the defendant has not filed an answer or otherwise moved with respect to
the complaint herein. The default of the defendant is hereby noted.
        July 22, 2020
Dated: ______________
New York, New York
                                                            RUBY J. KRAJICK
                                                             Clerk of Court



                                                            BY:_____________

                                                                Deputy Clerk
